DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “customer device” in claims 12, 16, 20, 32, 36, and 40.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-16 and 21-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 1 and 21, Claim(s) 1 and 21 recite(s):
- identifying a product and a destination from the prospective order;
- retrieving a delivery profile, the delivery profile comprising: (i) an inventory location of the product, (ii) a delivery zone where the product can be shipped from the inventory location, and (iii) one or more fulfillment options, wherein the one or more fulfillment options comprises one or more shipping rates to ship the product from the inventory location to the delivery zone;
- determining the option from the one or more fulfillment options based upon a priority basis.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  relates to setting up an order for a product;
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interactions between orderer and orderee, which may be people.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- system; e-commerce platform; processor; memory:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 2-16 and 22-36, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
Those dependent claim(s) add the following generic computer components, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same reasoning as given above with respect to generic computer components in the independent claim(s).  Those additional generic computer components and their corresponding dependent claim(s) are as follows:
- database (claims 2, 16, 22, and 36);
- device (claims 12, 16, 32, and 36);
- API call external (claims 16 and 36).
The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 3 merely further specifies the shipping rate.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application, nor add significantly more.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim(s) 1-16 and 21-36 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Claim(s) 17-20 and 37-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

- identifying the prospective order to deliver one or more products to a destination;
- retrieving one or more delivery profiles, the one or more delivery profiles comprising: (i) one or more inventory locations of the one or more products, (ii) one or more delivery zones where the one or more products can be shipped from the one or more inventory locations, and (iii) one or more fulfillment options, wherein the one or more fulfillment options comprise one or more shipping rates to ship the one or more products from the one or more inventory locations to the one or more delivery zones;
- determining a plurality of shipping information requests to be requested based on the one or more inventory locations, the one or more delivery zones and the one or more fulfillment options of the one or more delivery profiles and the destination;
- requesting shipping information via the plurality of shipping information requests, wherein the plurality of shipping information requests comprise at least one shipping information request;
- receiving shipping information in response to the plurality of shipping information requests;
- determining the option from the one or more inventory locations, the one or more delivery zones, the one or more fulfillment options and the shipping information based upon a priority basis.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  relates to setting up an order for a product;
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interactions between orderer and orderee, which may be people.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- API call external; system; e-commerce platform; processor; memory:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present 
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 18-20 and 38-40, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
Those dependent claim(s) add the following generic computer components, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same reasoning as given above with respect to generic computer components in the independent claim(s).  Those additional generic computer components and their corresponding dependent claim(s) are as follows:
- device (claims 20 and 40).
The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 18 merely adds detail to when the shipping information requests are made.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application, nor add significantly more.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim(s) 17-20 and 37-40 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12, 21-22, and 24-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow, US 20150026011 A1, in view of Breen, US 20040073498 A1.
As per Claims 1 and 21, Chow discloses:
- a method of (or system for) determining an option for fulfillment of a prospective order (paragraph [0011] (method); paragraph [0023] (computerized); paragraph [0204] (“In addition, the advertising and query system and method would entertain offers from both online vendors and offline vendors (i.e., those traditional stores and shops that accept in-person and telephone ordering but no online ordering).”); paragraph [0257] (“As such, automated matching and trading between complementary offers using an example embodiment of the "Context-Priority Publication and Matching Scheme for Online Offers" may readily be achieved.”); paragraph [0259] (different retailers may participate in the system); paragraph [0260] (“Local retailers with matching product and service offers would be listed and ranked in accordance to the priorities of query criteria, implied or otherwise.”); paragraph [0291] (“An offer entry with an item, provider and price specification would provide enough specificity for any consumer equipped with this information to readily pursue or otherwise inquire further about the offer, and use it for his competitive advantage.  A self-sufficient offer entry is one with enough specificity that enables it to be matched and transacted without the need for further inquiry or discovery.  Two complementary self-sufficient offer entries (like those found in stock trading) may be matched and transacted automatically with no need of manual intervention.”); paragraph [0358] (matching buyers and sellers); paragraph [0359] (determining a best offer));
- identifying a product and a destination from the prospective order (paragraph [0204] (“In addition, the advertising and query system and method would entertain offers from both online vendors and offline vendors (i.e., those traditional stores and shops that accept in-person and telephone ordering but no online ordering).”); paragraph [0223] (“To specify the product or service of interest, the user would enter its name or the keywords about it.”); paragraph [0302] (“The pre-assigned server would also provide to the seller the detailed instructions and their reminders to fulfill any pending tasks on a transaction, such as the delivery address for shipping the promised goods using the shipping option chosen by the buyer.”));
- retrieving a delivery profile, the delivery profile comprising:  a delivery zone where the product can be shipped from the inventory location, and one or more fulfillment options, wherein the one or more fulfillment options comprises one or more shipping rates to ship the product from the inventory location to the delivery zone (paragraph [0098] (“As such, an offer may contain more information than the item for sale and the price, such as whether there is an extra cost for handling and shipping if the offer is a mail order offer.”); paragraph [0364] (“The seller can freely assign the locations of different levels (from a city level to a regional level, each region comprising a pre-defined list of countries) to each of these delivery options and specify the corresponding charges.”); paragraphs [0368]-[0369]; paragraph [0370] (“A search engine would provide an entry page (similar to the one in FIG. 31) for a vendor to fill in product-specific information such as model number and price, as well as location-specific information such as the delivery and tax charges for each applicable location of various location levels (i.e., region level for multi-countries, country level for nation-wide, state level for state-wide, and city level for city-wide).”; “location-specific offer”));
- determining the option from the one or more fulfillment options based upon a priority basis (paragraph [0011] (method); paragraph [0204] (“In addition, the advertising and query system and method would entertain offers from both online vendors and offline vendors (i.e., those traditional stores and shops that accept in-person and telephone ordering but no online ordering).”); paragraph [0257] (“As such, automated matching and trading between complementary offers using an example embodiment of the "Context-Priority Publication and Matching Scheme for Online Offers" may readily be achieved.”); paragraph [0259] (different retailers may participate in the system); paragraph [0260] (“Local retailers with matching product and service offers would be listed and ranked in accordance to the priorities of query criteria, implied or otherwise.”); paragraph [0291] (“An offer entry with an item, provider and price specification would provide enough specificity for any consumer equipped with this information to readily pursue or otherwise inquire further about the offer, and use it for his competitive advantage.  A self-sufficient offer entry is one with enough specificity that enables it to be matched and transacted without the need for further inquiry or discovery.  Two complementary self-sufficient offer entries (like those found 
- an e-commerce platform comprising at least one processor and at least one memory, the e-commerce platform adapted (paragraph [0098] (online purchase); paragraphs [0100]-[0101] (server computers and memories)).
Chow fails to disclose wherein the delivery profile comprises an inventory location of the product.  Breen discloses wherein the delivery profile comprises an inventory location of the product (paragraph [0057], including Table 1 (member addresses, forward); paragraph [0108] (“a "product location" field 1030d that identifies where the product offered for sale is located”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chow such that the delivery profile comprises an inventory location of the product, as disclosed by Breen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claims 2 and 22, Chow further discloses wherein the delivery profile is retrieved from a delivery profile database (paragraph [0008]; paragraph [0106]).

As per Claims 4 and 24, Chow further discloses wherein the product is a plurality of different products and the delivery profile is a plurality of different delivery profiles corresponding to the plurality of different products (paragraph [0008]; paragraph [0093]; paragraph [0098]; paragraph [0106]; paragraph [0364]; paragraphs [0368]-[0369]; paragraph [0370]).

As per Claims 5 and 25, the modified Chow fails to disclose wherein the inventory location is a plurality of inventory locations.  Breen further discloses wherein the inventory location is a plurality of inventory locations (paragraph [0005]; paragraph [0007]; paragraph [0056]; paragraph [0057], including Table 1 (each seller can have multiple shipping addresses); paragraph [0108]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Chow such that the inventory location is a plurality of inventory locations, as disclosed by Breen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claims 6 and 26, the modified Chow fails to disclose wherein the option is a plurality of options based on the plurality of inventory locations.  Breen further discloses wherein the option is a plurality of options based on the plurality of inventory locations (paragraph [0005]; paragraph [0007]; paragraph [0010]; paragraph [0013]; paragraph [0015]; paragraph [0056]; paragraph [0057], including Table 1 (each seller can have multiple shipping addresses); paragraph [0108]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Chow such that the option is a plurality of options based on the plurality of inventory locations, as disclosed by Breen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claims 7 and 27, Chow further discloses wherein the delivery zone is a plurality of delivery zones (paragraph [0364]; paragraph [0370]).

As per Claims 8 and 28, Chow further discloses wherein the one or more shipping rates is a plurality of shipping rates (paragraph [0098]; paragraph [0364]; paragraphs [0368]-[0369]; paragraph [0370]).

As per Claims 9 and 29, Chow further discloses wherein the option is a plurality of options based on the plurality of shipping rates (paragraph [0098]; paragraph [0364]; paragraphs [0368]-[0369]; paragraph [0370]).

As per Claims 10 and 30, Chow further discloses wherein the option for the prospective order comprises no fulfillment options to the destination (paragraphs [0281]-[0282]).

As per Claims 11 and 31, the modified Chow fails to disclose wherein the priority basis is lowest shipping cost.  Breen further discloses wherein the priority basis is lowest shipping cost (paragraph [0080]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Chow such that the priority basis is lowest shipping cost, as disclosed by Breen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claims 12 and 32, Chow further discloses communicating the option to a customer device (paragraph [0161]; paragraph [0182]; paragraph [0213]; paragraph [0347]).

Claims 3 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of Breen in further view of Deshpande, US 20170206500 A1.
As per Claims 3 and 23, Chow further discloses wherein each shipping rate in the one or more shipping rates comprises a shipping cost (paragraph [0098]; paragraph [0364]; paragraphs [0368]-[0369]; paragraph [0370]).
The modified Chow fails to disclose wherein each shipping rate in the one or more shipping rates comprises a shipping service.  Breen further discloses wherein each shipping rate in the one or more shipping rates comprises a shipping service (paragraphs [0079]-[0080]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Chow such that each shipping rate in the one or more shipping rates comprises a shipping service, as disclosed by Breen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Chow fails to disclose wherein each shipping rate in the one or more shipping rates comprises a shipping provider.  Deshpande discloses wherein each shipping rate in the one or more shipping rates comprises a shipping provider (paragraph [0003]; paragraph [0015]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Chow such that each shipping rate in the one or more shipping rates comprises a shipping provider, as disclosed by Deshpande.  Motivation for the modification is provided by Deshpande in that considering multiple shipping providers can help lower shipment costs (paragraph [0003]; paragraph [0015]).

Claims 13 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of Breen in further view of Doyle, US 20130066753 A1.
As per Claims 13 and 33, Chow further discloses wherein a particular offer is characterized by the delivery zone, the one or more fulfillment options of the delivery profile, and the destination (paragraph 
The modified Chow fails to disclose wherein a particular offer is characterized by the inventory location.  Breen further discloses wherein a particular offer is characterized by the inventory location (paragraph [0057], including Table 1 (member addresses, forward); paragraph [0108] (“a "product location" field 1030d that identifies where the product offered for sale is located”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Chow such that a particular offer is characterized by the inventory location, as disclosed by Breen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Chow fails to disclose determining an inventory information request to be requested for a particular offer; requesting inventory information via the inventory information request; and receiving inventory information in response to the inventory information request.  Doyle discloses determining an inventory information request to be requested for a particular offer; requesting inventory information via the inventory information request; and receiving inventory information in response to the inventory information request (paragraph [0061]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Chow such that the invention determines an inventory information request to be requested for a particular offer; the invention requests inventory information via the inventory information request; and the invention receives inventory information in response to the inventory information request, as disclosed by Doyle.  Motivation for the modification is provided by Doyle in that this keeps this information up-to-date (paragraph [0061]).

Claims 14 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of Breen in further view of Weber, US 20170109811 A1.
As per Claims 14 and 34, Chow further discloses wherein a particular offer is characterized by the delivery zone, the one or more fulfillment options of the delivery profile, and the destination (paragraph [0098]; paragraph [0364]; paragraphs [0368]-[0369]; paragraph [0370]); wherein the priority basis also considers the shipping information (paragraph [0199]; paragraph [0365]; paragraph [0368]).
The modified Chow fails to disclose wherein a particular offer is characterized by the inventory location.  Breen further discloses wherein a particular offer is characterized by the inventory location (paragraph [0057], including Table 1 (member addresses, forward); paragraph [0108] (“a "product location" field 1030d that identifies where the product offered for sale is located”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Chow such that a particular offer is characterized by the inventory location, as disclosed by Breen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Chow fails to disclose determining a shipping information request to be requested for a particular offer; requesting shipping information via the shipping information request; and receiving shipping information.  Weber discloses determining a shipping information request to be requested for a particular offer; requesting shipping information via the shipping information request; and receiving shipping information (paragraph [0025]; paragraph [0043]; paragraph [0044]; paragraph [0057]; paragraph [0058]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Chow such that the invention determines a shipping information request to be requested for a particular offer; the invention requests shipping information via the shipping information request; and the invention receives shipping information, as disclosed by Weber, since the claimed invention is merely a combination of old elements, and in the .

Claims 15 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of Breen in further view of Doyle in further view of Weber in further view of Hoxworth, US 20170345082 A1.
As per Claims 15 and 35, Chow further discloses wherein a particular offer is characterized by the delivery zone, the one or more fulfillment options of the delivery profile, and the destination (paragraph [0098]; paragraph [0364]; paragraphs [0368]-[0369]; paragraph [0370]); wherein the priority basis also considers the inventory information and the shipping information (paragraph [0199]; paragraph [0223]; paragraph [0365]; paragraph [0368]).
The modified Chow fails to disclose wherein a particular offer is characterized by the inventory location.  Breen further discloses wherein a particular offer is characterized by the inventory location (paragraph [0057], including Table 1 (member addresses, forward); paragraph [0108] (“a "product location" field 1030d that identifies where the product offered for sale is located”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Chow such that a particular offer is characterized by the inventory location, as disclosed by Breen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Chow fails to disclose determining an inventory information request to be requested for a particular offer; requesting inventory information via the inventory information request; and receiving inventory information in response to the inventory information request.  Doyle discloses determining an inventory information request to be requested for a particular offer; requesting inventory information via the inventory information request; and receiving inventory information in response to the inventory information request (paragraph [0061]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Chow such that the invention determines an inventory information request to be requested for a particular offer; the invention requests inventory information via the inventory information request; and the invention receives inventory information in response to the inventory information request, as disclosed by Doyle.  Motivation for the modification is provided by Doyle in that this keeps this information up-to-date (paragraph [0061]).
The modified Chow fails to disclose determining a shipping information request to be requested for a particular offer; and requesting shipping information via the shipping information request.  Weber discloses determining a shipping information request to be requested for a particular offer; and requesting shipping information via the shipping information request (paragraph [0025]; paragraph [0043]; paragraph [0044]; paragraph [0057]; paragraph [0058]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Chow such that the invention determines a shipping information request to be requested for a particular offer; and the invention requests shipping information via the shipping information request, as disclosed by Weber, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Chow fails to disclose determining a shipping information request to be requested from the inventory information received.  Hoxworth discloses determining a shipping information request to be requested from the inventory information received (paragraphs [0020]-[0021]; paragraph [0039]; paragraph [0043]; paragraph [0046]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Chow such that the invention determines a shipping information request to be requested from the inventory information .

Claims 17 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of Breen in further view of Weber in further view of Ganesh, US 20180204168 A1.
As per Claims 17 and 37, Chow discloses:
- a method of (or system for) determining an option for fulfillment of a prospective order in an e-commerce platform (paragraph [0011] (method); paragraph [0023] (computerized); paragraph [0098] (online purchase); paragraph [0204] (“In addition, the advertising and query system and method would entertain offers from both online vendors and offline vendors (i.e., those traditional stores and shops that accept in-person and telephone ordering but no online ordering).”); paragraph [0255] (platform); paragraph [0257] (“As such, automated matching and trading between complementary offers using an example embodiment of the "Context-Priority Publication and Matching Scheme for Online Offers" may readily be achieved.”); paragraph [0259] (different retailers may participate in the system); paragraph [0260] (“Local retailers with matching product and service offers would be listed and ranked in accordance to the priorities of query criteria, implied or otherwise.”); paragraph [0291] (“An offer entry with an item, provider and price specification would provide enough specificity for any consumer equipped with this information to readily pursue or otherwise inquire further about the offer, and use it for his competitive advantage.  A self-sufficient offer entry is one with enough specificity that enables it to be matched and transacted without the need for further inquiry or discovery.  Two complementary self-sufficient offer entries (like those found in stock trading) may be matched and transacted automatically with no need of manual intervention.”); paragraph [0358] (matching buyers and sellers); paragraph [0359] (determining a best offer));
- identifying the prospective order to deliver one or more products to a destination (paragraph [0204] (“In addition, the advertising and query system and method would entertain offers from both online vendors and offline vendors (i.e., those traditional stores and shops that accept in-person and telephone ordering but no online ordering).”); paragraph [0223] (“To specify the product or service of interest, the user would enter its name or the keywords about it.”); paragraph [0302] (“The pre-assigned server would also provide to the seller the detailed instructions and their reminders to fulfill any pending tasks on a transaction, such as the delivery address for shipping the promised goods using the shipping option chosen by the buyer.”));
- retrieving one or more delivery profiles, the one or more delivery profiles comprising:  one or more delivery zones where the one or more products can be shipped from the one or more inventory locations, and one or more fulfillment options, wherein the one or more fulfillment options comprise one or more shipping rates to ship the one or more products from the one or more inventory locations to the one or more delivery zones (paragraph [0098] (“As such, an offer may contain more information than the item for sale and the price, such as whether there is an extra cost for handling and shipping if the offer is a mail order offer.”); paragraph [0364] (“The seller can freely assign the locations of different levels (from a city level to a regional level, each region comprising a pre-defined list of countries) to each of these delivery options and specify the corresponding charges.”); paragraphs [0368]-[0369]; paragraph [0370] (“A search engine would provide an entry page (similar to the one in FIG. 31) for a vendor to fill in product-specific information such as model number and price, as well as location-specific information such as the delivery and tax charges for each applicable location of various location levels (i.e., region level for multi-countries, country level for nation-wide, state level for state-wide, and city level for city-wide).”; “location-specific offer”));

- determining the option from the one or more particular offers and the shipping information based upon a priority basis (paragraph [0011] (method); paragraph [0199] (“And the consumer may still likely choose a combination of offers of individual items over bundle offers if the total cost of ownership for the former is less than the latter.”; “The ranking of available offers (such as for display priority) may take into consideration the locations of the offer providers and the prices of the items and quantities of interest, as well as other criteria such as ratings of the providers and their affiliations and certifications.”); paragraph [0204] (“In addition, the advertising and query system and method would entertain offers from both online vendors and offline vendors (i.e., those traditional stores and shops that accept in-person and telephone ordering but no online ordering).”); paragraph [0257] (“As such, automated matching and trading between complementary offers using an example embodiment of the "Context-Priority Publication and Matching Scheme for Online Offers" may readily be achieved.”); paragraph [0259] (different retailers may participate in the system); paragraph [0260] (“Local retailers with matching product and service offers would be listed and ranked in accordance to the priorities of query criteria, implied or otherwise.”); paragraph [0291] (“An offer entry with an item, provider and price specification would provide enough specificity for any consumer equipped with this information to readily pursue or otherwise inquire further about the offer, and use it for his competitive advantage.  A self-sufficient offer entry is one with enough specificity that enables it to be matched and transacted without the need for further inquiry or discovery.  Two complementary self-sufficient offer entries (like those found in stock trading) may be matched and transacted automatically with no need of manual intervention.”); paragraph [0358] (matching buyers and sellers); paragraph [0359] (determining a best offer; cheapest offer); paragraph [0365] (“Another would try to calculate the location-specific shipping or tax charges from the retrieved pages of offers based on the user's delivery location of interest, and then re-rank the pages.”); paragraph [0368] (“With respect to optional charges such as those for shipping insurance, pages would be generated for each variation with and without a specific option charge.”));
- an e-commerce platform comprising at least one processor and at least one memory, the e-commerce platform adapted (paragraph [0098] (online purchase); paragraphs [0100]-[0101] (server computers and memories)).
Chow fails to disclose wherein the one or more delivery profiles comprises one or more inventory locations of the one or more products.  Breen discloses wherein the one or more delivery profiles comprises one or more inventory locations of the one or more products (paragraph [0057], including Table 1 (member addresses, forward); paragraph [0108] (“a "product location" field 1030d that identifies where the product offered for sale is located”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chow such that the one or more delivery profiles comprises one or more inventory locations of the one or more products, as disclosed by Breen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Chow fails to disclose wherein one or more particular offers are characterized by the one or more inventory locations.  Breen further discloses one or more particular offers are characterized by the one or more inventory locations (paragraph [0057], including Table 1 (member addresses, forward); paragraph [0108] (“a "product location" field 1030d that identifies where the product offered for sale is located”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Chow such that one or more particular offers are characterized by the one or more inventory locations, as disclosed by Breen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The modified Chow fails to disclose wherein the plurality of shipping information requests comprise at least one shipping information request that is an API call.  Ganesh discloses wherein the plurality of shipping information requests comprise at least one shipping information request that is an API call (claim 9 (API)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Chow such that the plurality of shipping information requests comprise at least one shipping information request that is an API call, as disclosed by Ganesh, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 18 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of Breen in further view of Weber in further view of Ganesh in further view of Patel, US 20110320318 A1.
As per Claims 18 and 38, the modified Chow fails to disclose wherein the plurality of shipping information requests are made immediately following the determination of utility of the plurality of shipping information requests.  Patel discloses wherein the plurality of shipping information requests are made immediately following the determination of utility of the plurality of shipping information requests (paragraph [0040]; paragraph [0055]; paragraph [0056]; paragraph [0062]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Chow such that the plurality of shipping information requests are made immediately following the determination of utility of the plurality of shipping information requests, as disclosed by Patel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Bellora, US 20150154687 A1 (reseller sales force);
b.  Field-Darraugh, US 20150052019 A1 (system and method for multiple weighted factor routing schemes in heterogeneous fulfillment networks serving multiple clients with distinct routing policies);
c.  Hosoda, US 20140172494 A1 (multi-base inventory deployment computation device).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628